Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 1 of 19




                    EXHIBIT 12
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 2 of 19




             Detecting Malicious Web Links and Identifying Their Attack Types

                     Hyunsang Choi                               Bin B. Zhu                                Heejo Lee
                     Korea University                      Microsoft Research Asia                      Korea University
                       Seoul, Korea                            Beijing, China                             Seoul, Korea
                   realchs@korea.ac.kr                     binzhu@microsoft.com                        heejo@korea.ac.kr



     Abstract                                                                   particularly human feedbacks that are highly accurate yet
                                                                                time-consuming. Blacklisting incurs no false positives,
     Malicious URLs have been widely used to mount various                      yet is effective only for known malicious URLs. It can-
     cyber attacks including spamming, phishing and mal-                        not detect unknown malicious URLs. The very nature of
     ware. Detection of malicious URLs and identification of                    exact match in blacklisting renders it easy to be evaded.
     threat types are critical to thwart these attacks. Know-
     ing the type of a threat enables estimation of severity                       This weakness of blacklisting has been addressed by
     of the attack and helps adopt an effective countermea-                     anomaly-based detection methods designed to detect un-
     sure. Existing methods typically detect malicious URLs                     known malicious URLs. In these methods, a classifica-
     of a single attack type. In this paper, we propose method                  tion model based on discriminative rules or features is
     using machine learning to detect malicious URLs of all                     built with either knowledge a priori or through machine
     the popular attack types and identify the nature of at-                    learning. Selection of discriminative rules or features
     tack a malicious URL attempts to launch. Our method                        plays a critical role for the performance of a detector.
     uses a variety of discriminative features including tex-                   A main research effort in malicious URL detection has
     tual properties, link structures, webpage contents, DNS                    focused on selecting highly effective discriminative fea-
     information, and network traffic. Many of these fea-                       tures. Existing methods were designed to detect mali-
     tures are novel and highly effective. Our experimental                     cious URLs of a single attack type, such as spamming,
     studies with 40,000 benign URLs and 32,000 malicious                       phishing, or malware.
     URLs obtained from real-life Internet sources show that                       In this paper, we propose a method using machine
     our method delivers a superior performance: the accu-                      learning to detect malicious URLs of all the popular at-
     racy was over 98% in detecting malicious URLs and over                     tack types including phishing, spamming and malware
     93% in identifying attack types. We also report our stud-                  infection, and identify the attack types malicious URLs
     ies on the effectiveness of each group of discriminative                   attempt to launch. We have adopted a large set of dis-
     features, and discuss their evadability.                                   criminative features related to textual patterns, link struc-
                                                                                tures, content composition, DNS information, and net-
                                                                                work traffic. Many of these features are novel and highly
     1    Introduction                                                          effective. As described later in our experimental stud-
                                                                                ies, link popularity and certain lexical and DNS features
     While the World Wide Web has become a killer applica-                      are highly discriminative in not only detecting malicious
     tion on the Internet, it has also brought in an immense                    URLs but also identifying attack types. In addition, our
     risk of cyber attacks. Adversaries have used the Web as                    method is robust against known evasion techniques such
     a vehicle to deliver malicious attacks such as phishing,                   as redirection [42], link manipulation [16], and fast-flux
     spamming, and malware infection. For example, phish-                       hosting [17].
     ing typically involves sending an email seemingly from
                                                                                   Identification of attack types is useful since the knowl-
     a trustworthy source to trick people to click a URL (Uni-
                                                                                edge of the nature of a potential threat allows us to
     form Resource Locator) contained in the email that links
                                                                                take a proper reaction as well as a pertinent and effec-
     to a counterfeit webpage.
                                                                                tive countermeasure against the threat. For example,
        To address Web-based attacks, a great effort has been                   we may conveniently ignore spamming but should re-
     directed towards detection of malicious URLs. A com-                       spond immediately to malware infection. Our exper-
     mon countermeasure is to use a blacklist of malicious                      iments on 40,000 benign URLs and 32,000 malicious
     URLs, which can be constructed from various sources,                       URLs obtained from real-life Internet sources show that
         This work was done when Hyunsang Choi was an intern at Mi-             our method has achieved an accuracy rate of more than
     crosoft Research Asia. Contact author: Bin B. Zhu (binzhu@ieee.org).       98% in detecting malicious URLs and an accuracy rate


                                                                            1
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 3 of 19



     of more than 93% in identifying attack types.                             machine learning methods. The first task is a binary clas-
        This paper has the following major contributions:                      sification problem. The Support Vector Machine (SVM)
                                                                               is used to detect malicious URLs. The second task is a
         • We propose several groups of novel, highly discrim-                 multi-label classification problem. Two multi-label clas-
           inative features that enable our method to deliver                  sification methods, (RAkEL [38] and ML-kNN [48]), are
           a superior performance and capability on both de-                   used to identify attack types.
           tection and threat-type identification of malicious                    Task1: Support Vector Machine (SVM). SVM is
           URLs of main attack types including spamming,                       a widely used machine learning method introduced by
           phishing, and malware infection. Our method pro-                    Vapnik et al. [8]. SVM constructs hyperplanes in a high
           vides a much larger coverage than existing methods                  or infinite dimensional space for classification. Based
           while maintaining a high accuracy.                                  on the Structural Risk Maximization theory, SVM finds
                                                                               the hyperplane that has the largest distance to the nearest
         • To the best of our knowledge, this is the first study
                                                                               training data points of any class, called functional mar-
           on classifying multiple types of malicious URLs,
                                                                               gin. Functional margin optimization can be achieved by
           known as a multi-label classification problem, in a
                                                                               maximizing the following equation
           systematic way. Multi-label classification is much
           harder than binary detection of malicious URLs
           since multi-label learning has to deal with the am-                              ∑
                                                                                            n
                                                                                                         1 ∑
                                                                                                             n

           biguity that an entity may belong to several classes.                                  αi −           αi αj yi yj K(xi , xj )
                                                                                            i=1
                                                                                                         2 i,j=1
        The remainder of this paper is organized as follows.
     We present the proposed method and the learning algo-
                                                                               subject to
     rithms it uses in Section 2, and describe the discrimina-
     tive features our method uses in Section 3. Evaluation of
     our method with real-life data is reported in Section 4.                          ∑
                                                                                       n

     We review related work in Section 5, and conclude the                                   αi yi = 0, 0 ≤ αi ≤ C, i = 1, 2, ..., n
     paper in Section 6.                                                               i=1


                                                                               where αi and αj are coefficients assigned to training
     2     Our Framework                                                       samples xi and xj . K(xi , xj ) is a kernel function used
                                                                               to measure similarity between the two samples. After
     2.1     Overview                                                          specifying the kernel function, SVM computes the co-
                                                                               efficients which maximize the margin of correct classi-
     Our method consists of three stages as shown in Fig-                      fication on the training set. C is a regulation parameter
     ure 1: training data collection, supervised learning with                 used for tradeoff between training error and margin, and
     the training data, and malicious URL detection and at-                    training accuracy and model complexity.
     tack type identification. These stages can operate se-
     quentially as in batch learning, or in an interleaving man-                  Task2: RAkEL. and ML-kNN. RAkEL is a high-
     ner: additional data is collected to incrementally train the              performance multi-label learning method that accepts
     classification models while the models are used in de-                    any multi-label learner as a parameter. RAkEL creates
     tection and identification. Interleaving operations enable                m random sets of k label combinations, and builds an
     our method to adapt and improve continuously with new                     ensemble of Label Powerset (LP) [47] classifiers from
     data, especially with online learning where the output of                 each of the random sets. LP is a transformation-based
     our method is subsequently labeled and used to train the                  algorithm that accepts a single-label classifier as a pa-
     classification models.                                                    rameter. It considers each distinct combination of labels
                                                                               that exists in the training set as a different class value
      1. Data Collection                 2. Supervised Learning
                                                                               of a single-label classification task. Ranking of the la-
                                                                               bels is produced by averaging the zero-one predictions
         Input: URL              3-1. Detection      3-2. Identification       of each model per considered label. An ensemble voting
                                                                               process under a threshold t is then employed to make a
                           Output: Benign URL      Malicious URL, {Type}
                                                                               decision for the final classification set. We use C4.5 [32]
                                                                               as the single-label classifier and LP as a parameter of the
                                                                               multi-label learner.
               Figure 1: The framework of our method.
                                                                                  ML-kNN is derived from the traditional k-Nearest
                                                                               Neighbor (kNN) algorithm [1]. For each unseen in-
                                                                               stance, its k nearest neighbors in the training set are first
     2.2     Learning Algorithms                                               identified. Based on the statistical information gained
                                                                               from the label sets of these neighboring instances, max-
     The two tasks performed by our method, detecting mali-                    imum a posteriori principle is then utilized to determine
     cious URLs and identifying attack types, need different                   the label set for the unseen instance.


                                                                           2
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 4 of 19



     3     Discriminative Features                                               at other positions. Therefore, we discard the widely used
                                                                                 “bag-of-words” approach and adopt several new features
     Our method uses the same set of discriminative features                     differentiating SLDs from other positions, resulting in
     for both tasks: malicious URL detection and attack type                     a higher robustness against lexical manipulations by at-
     identification. These features can be classified into six                   tackers. Lexical features No. 1 to No. 4 in Table 1 are
     groups: lexicon, link popularity, webpage content, DNS,                     from previous work. Feature No. 10 is different from
     DNS fluxiness, and network traffic. They can effectively                    the “bag-of-words” model used in previous work by ex-
     represent the entire multifaceted properties of a mali-                     cluding the SLD position. The other lexical features in
     cious URL and are robust to known evasion techniques.                       Table 1 are novel features never used previously.

     3.1       Lexical Features                                                  3.2 Link Popularity Features
     Malicious URLs, esp. those for phishing attacks, often
                                                                                 One of the most important features used in our method
     have distinguishable patterns in their URL text. Ten lex-
                                                                                 is “link popularity”, which is estimated by counting the
     ical features, listed in Table 1, are used in our method.
                                                                                 number of incoming links from other webpages. Link
     Among these lexical features, the average domain/path
                                                                                 popularity can be considered as a reputation measure of
     token length (delimited by ‘.’, ‘/’, ‘?’, ‘=’, ‘-’, ‘ ’) and
                                                                                 a URL. Malicious sites tend to have a small value of link
     brand name presence were motivated from a study by
                                                                                 popularity, whereas many benign sites, especially pop-
     McGrath and Gupta [24] that phishing URLs show dif-
                                                                                 ular ones, tend to have a large value of link popularity.
     ferent lexical patterns. For example, a phishing URL
                                                                                 Both link popularity of a URL and link popularity of the
     likely targets a widely trusted brand name for spoofing,
                                                                                 URL’s domain are used in our method. Link popularity
     thus contains the brand name. Therefore, we employ a
                                                                                 (LPOP) can be obtained from a search engine2 . Different
     binary feature to check whether a brand name is con-
                                                                                 search engines may produce different link popularity due
     tained in the URL tokens but not in its SLD (Second
                                                                                 to different coverage of webpages each has crawled. In
     Level Domain)1 .
                                                                                 our method, five popular search engines, Altavista,
                                                                                 AllTheWeb, Google, Yahoo!, and Ask, are used to
                    Table 1: Lexical features (LEX)                              calculate the link popularity of a URL and the link popu-
         No.                    Feature                         Type             larity of its domain, corresponding to LPOP features No.
          1               Domain token count                   Integer           1 to 10 in Table 2.
          2                 Path token count                   Integer              One problem in using link popularity is “link-
          3           Average domain token length               Real             farming [16]”, a link manipulation that uses a group
          4            Average path token length                Real             of webpages to link together. To address this problem,
          5           Longest domain token length              Integer
          6            Longest path token length               Integer           we develop five additional LPOP features by exploiting
         7∼9    Spam, phishing and malware SLD hit ratio        Real             different link properties between link-manipulated ma-
          10              Brand name presence                  Binary            licious websites and popular benign websites. The first
                                                                                 feature, the distinct domain link ratio, is the ratio of the
        In our method, the detection model maintains two lists                   number of unique domains to the total number of do-
     of URLs: a list of benign URLs and a list of malicious                      mains that link to the targeted URL. The second fea-
     URLs. The identification model breaks the list of mali-                     ture, the max domain link ratio, is the ratio of the max-
     cious URLs into three lists: spam, phishing, and mal-                       imum number of links from a single domain to the total
     ware URL lists. For a URL, our method extracts its                          number of domains that link to the targeted URL. Link-
     SLD and calculates the ratio of the number that the SLD                     manipulated malicious URLs tend to be linked many
     matches SLDs in the list of malicious URLs or a list of                     times with a few domains, resulting in a low score on the
     specific type of malicious URLs (e.g., spam URL list)                       distinct domain link ratio and a high score on the max
     to the number that the SLD matches SLDs in the list of                      domain link ratio. A study by Castillo et al. [4] indi-
     benign URLs. This ratio is called the malicious or a spe-                   cates that spam pages tend to be linked mainly by spam
     cific attack type (e.g., spam) SLD hit ratio feature, which                 pages. We believe that a hypothesis to assume that not
     is actually an a priori probability of the URL to be ma-                    only spam pages, but also phishing and malware pages
     licious or of a specific malicious type (e.g., spam) based                  tend to be linked by phishing and malware pages, re-
     on the precompiled URL lists.                                               spectively, is plausible. Therefore, we develop the last
        Previous methods use URL tokens as the “bag-of-                          three features: spam link ratio, phishing link ratio, and
     words” model in which the information of a token’s po-                      malware link ratio. Each represents the ratio from do-
     sition in a URL is lost. By examining a large set of ma-                    mains of a specific malicious type that link to the targeted
     licious and benign URLs, we observed that the position                      URL. To measure these three features, we use the mali-
     of a URL token also plays an important role. SLDs are                       cious URL lists described in Section 3.1. The link pop-
     relatively hard to forge or manipulate than URL tokens                      ularity features described in this subsection are all novel
         1 Brand names can be taken from the SLDs of the Alexa [2] top 500           2 For example, we can use Yahoo! site explorer to get inlinks of
     site list.                                                                  target URLs.


                                                                             3
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 5 of 19



     features.                                                                  reputable service providers. Therefore, the DNS infor-
                                                                                mation can be used to detect malicious websites. Ra-
                                                                                machandran et al. [33] showed that a significant portion
             Table 2: Link popularity features (LPOP)                           of spammers came from a relatively small collection of
        No.                      Feature                      Type
                                                                                autonomous systems. Other types of malicious URLs are
        1∼5                5 LPOPs of the URL                Integer
       6∼10               5 LPOPs of the domain              Integer            also likely to be hosted by disreputable providers. There-
         11             Distinct domain link ratio            Real              fore, the Autonomous System Number (ASN) of a do-
         12               Max domain link ratio               Real              main can be used as a DNS feature.
       13∼15       Spam, phishing and malware link ratio      Real

                                                                                               Table 4: DNS features (DNS)
                                                                                   No.                   Feature                    Type
                                                                                    1               Resolved IP count              Integer
     3.3     Webpage Content Features                                               2               Name server count              Integer
     Recent development of the dynamic webpage technol-                             3             Name server IP count             Integer
                                                                                    4      Malicious ASN ratio of resolved IPs      Real
     ogy has been exploited by hackers to inject malicious                          5     Malicious ASN ratio of name server IPs    Real
     code into webpages through importing and thus hiding
     exploits in webpage content. Therefore, statistical prop-
     erties of client-side code in the Web content can be used                     All the five DNS features listed in Table 4 are novel
     as features to detect malicious webpages. To extract                       features. The first is the number of IPs resolved for
     webpage content features (CONTs), we count the num-                        a URL’s domain. The second is the number of name
     bers of HTML tags, iframes, zero size iframes, lines, and                  servers that serves the domain. The third is the number of
     hyperlinks in the webpage content. We also count the                       IPs these name servers are associated with. The next two
     number for each of the following seven suspicious native                   features are related to ASN. As we have mentioned in
     JavaScript functions: escape(), eval(), link(), unescape(),                Section 3.1, our method maintains a benign URL list and
     exec(), link(), and search() functions. As suggested by a                  a malicious URL list. For each URL in the two lists, we
     study of Hou et al. [18], these suspicious JavaScript func-                record its ASNs of resolved IPs and ASNs of the name
     tions are often used by attacks such as cross-site script-                 servers. For a URL, our method calculates hit counts
     ing and Web-based malware distribution. For example,                       for ASNs of its resolved IPs that matches the ASNs in
     unescape() can be used to decode an encoded shellcode                      the malicious URL list. In a similar manner, it also cal-
     string to obfuscate exploits. The counts of these seven                    culates the ASN hit counts using the benign URL list.
     suspicious JavaScript functions form features No. 6 to                     Summation of malicious ASN hit counts and summation
     No. 12 in Table 3. The last feature in this table is the                   of benign ASN hit counts are used to estimate the mali-
     the sum of these function counts, i.e., the total count of                 cious ASN ratio of resolved IPs, which is used as an a
     these suspicious JavaScript functions. All the features in                 priori probability for the URL to be hosted by a disrep-
     Table 3 are from the previous work [18].                                   utable service provider based on the precompiled URL
                                                                                lists. ASNs can be extracted from MaxMind’s database
                                                                                file [14].
             Table 3: Webpage content features (CONT)
       No.                           Feature                       Type
                                                                                3.5 DNS Fluxiness Features
        1                       HTML tag count                    Integer
        2                         Iframe count                    Integer       A newly emerging fast-flux service network (FFSN) es-
        3                    Zero size iframe count               Integer       tablishes a proxy network to host illegal online services
        4                          Line count                     Integer
        5                       Hyperlink count                   Integer       with a very high availability [17]. FFSNs are increas-
      6∼12       Count of each suspicious JavaScript function     Integer       ingly employed by attackers to provide malicious con-
       13        Total count of suspicious JavaScript functions   Integer       tent such as malware, phishing websites, and spam cam-
                                                                                paigns. To detect URLs which are served by FFSNs,
        The CONTs may not be effective to distinguish phish-                    we use the discriminative features proposed by Holz et
     ing websites from benign websites because a phishing                       al. [17], as listed in Table 5.
     website should have similar content as the authentic web-
     site it targets. However, this very nature of being sensi-                          Table 5: DNS fluxiness features (DNSF)
     tive to one malicious type but insensitive to other mali-                           No.               Feature            Type
     cious types is very much desired in identifying the type                            1∼2          φ of NIP , NAS          Real
     of attack that a malicious URL attempts to launch.                                  3∼5    φ of NN S , NN SIP , NN SAS   Real


     3.4     DNS Features                                                          We lookup the domain name of a URL and repeat the
                                                                                DNS lookup after TTL (Time-To-Live value in a DNS
     The DNS features are related to the domain name of                         packet) timeout given in the first answer to have consec-
     a URL. Malicious websites tend to be hosted by less                        utive lookups of the same domain. Let NIP and NAS be


                                                                            4
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 6 of 19



     the total number of unique IPs and ASNs of each IP, re-                  search engine was not suitable to estimate link pop-
     spectively, and NN S , NN SIP , NN SAS be the total num-                 ularity since it reported just a partial list of link pop-
     ber of unique name servers, name server IPs, and ASNs                    ularity.
     of the name server IPs in all DNS lookups. Then, we can
     estimate fluxiness using the acquired numbers. For ex-                • Link distribution. Malicious URLs are mainly
     ample, fluxiness of the resolved IP address is estimated                linked by malicious URLs of the same attack type:
     as follows,                                                             about 56% of malicious URLs were found to be
                        φ = NIP /Nsingle ,                                   linked only by the malicious URLs of the same at-
                                                                             tack type.
     where φ is the fluxiness of the domain and Nsingle is the
     number of IPs that a single lookup returns. Similarly, all            • Multi-labels. In our collected malicious URLs,
     of the other fluxiness features are estimated.                          over 45% belong to multiple types of threat. There-
                                                                             fore, malicious URLs should be classified with a
                                                                             multi-label classification method in order to pro-
     3.6     Network Features                                                duce a more accurate result on the nature of attack.
     Attackers may try to hide their websites using multiple
                                                                           • Identification. Our method has achieved an accu-
     redirections such as iframe redirection and URL short-
                                                                             racy rate of over 93% in attack type identification. It
     ening. Even though also used by benign websites, the
                                                                             is worth mentioning that novel features used in our
     distribution of redirection counts of malicious websites is
                                                                             method including malicious SLD hit ratio in LEX,
     different from that of redirection counts of benign web-
                                                                             three malicious link ratios in LPOP, two malicious
     sites [31]. Therefore, redirection count can be a useful
                                                                             ASN ratios in DNS were found to be highly effec-
     feature to detect malicious URLs. In a HTTP packet,
                                                                             tive in distinguishing different attack types.
     there is a content-length field which is the total length of
     the entire HTTP packet. Hackers often set malformed
     (negative) content-length in their websites in a buffer            4.1     Methodology and Data Sets
     overflow exploit. Therefore, content-length is used as
     a network discriminative feature. Benign sites tend to be          Real-life data was collected from various sources to eval-
     more popular with a better service quality than malicious          uate our method:
     ones. Web technologies tend to make popular websites                  • Benign URLs. 40,000 benign URLs were collected
     quick to look up and faster to download. In particular,                 from the following two sources as used in previ-
     benign domains tend to have a higher probability to be                  ous work [49, 43, 21, 22]: 1) randomly selected
     cached in a local DNS server than malicious domains,                    20,000 URLs from the DMOZ Open Directory
     esp. those employing FFSNs and dynamic DNS. There-                      Project [10] (manually submitted by users), 2) ran-
     fore, domain lookup time and average download speed                     domly selected 20,000 URLs from Yahoo!’s di-
     are also used as features to detect malicious URLs. The                 rectory (generated by visiting http://random.
     network features listed in Table 6 except the third and                 yahoo.com/bin/ryl)3 .
     fifth features are novel features.
                                                                           • Spam URLs. The spam URLs were acquired from
                                                                             jwSpamSpy [19] which is known as an e-mail spam
                   Table 6: Network features (NET)                           filter for Microsoft Windows. We also used a pub-
           No.                Feature                    Type
                                                                             licly available Web spam dataset [3].
            1            Redirection count              Integer
            2    Downloaded bytes from content-length    Real              • Phishing URLs. The phishing URLs were ac-
            3         Actual downloaded bytes            Real
            4           Domain lookup time               Real                quired from PhishTank [29], a free community
            5         Average download speed             Real                site where anyone can submit, verify, track and
                                                                             share phishing data.
                                                                           • Malware URLs. The malware URLs were obtained
                                                                             from DNS-BH [11], a project creates and maintains
     4     Evaluation                                                        a list of URLs that are known to be used to propa-
     In this section, we evaluate the performance of our                     gate malware.
     method for both malicious URL detection and attack type               The data set of malicious URLs is simply the union of
     identification. We also study the effectiveness of differ-         the three individual data sets of malicious types. A total
     ent groups of features. The main findings of our experi-           of 32,000 malicious URLs was collected. A malicious
     ments include:                                                     URL may launch multiple types of attack, i.e., belongs
         • Link popularity. Link popularity first used in our           to multiple malicious types. The malicious data sets col-
           method is highly discriminative for both malicious           lected above were marked with only single labels. URLs
           URL detection (over 96% accuracy) and attack                     3 Many URLs from 1) and 2) did not have any sub-path. We adjusted
           type identification (over 84% accuracy). Google’s            the ratio of benign URLs with a sub-path to be half of benign URLs.


                                                                    5
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 7 of 19



     of multi-labels were found by querying both McAfee                            URL detection and attack type identification. The SVM-
     SiteAdvisor4 [23] and WOT5 (Web of Trust) [41] for                            light [35] software package was used as the support vec-
     each URL in the malicious URL data set. The two sites                         tor machine implementation in our evaluation.
     provide reputation of a submitted website URL including
     the detailed malicious types it belongs to. Their informa-                    4.2 Malicious URL Detection Results
     tion was relatively accurate, although they had made er-
     rors (e.g., SiteAdvisor has incorrectly labeled web-                          The following metrics were used to evaluate the detec-
     sites6 and WOT was manipulated by attackers to generate                       tion performance: accuracy (ACC) which is the propor-
     incorrect labels7 ). We use (λi ) with a single index i to                    tion of true results (both true positives and true negatives)
     represent a single type: spam (λ1 ), phishing (λ2 ), mal-                     over all data sets; true positive rate (TP, also referred to
     ware (λ3 ). Multi-labels are represented by the set of their                  as recall) which is the number of the true positive clas-
     associated indexes, e.g., λ1,3 represents a URL of both                       sifications divided by the number of positive examples;
     spam and malware. Table 7 shows the resulting distribu-                       false positive rate (FP) and false negative rate (FN) which
     tion of multi-label URLs, where LSAd and LW OT rep-                           are defined similarly.
     resent the results reported by SiteAdvisor and WOT,
     respectively, and LBoth denotes their intersection. From                      4.2.1 Detection Accuracy
     Table 7, about half of the malicious URLs were classified
     to be multi-labels: 45% by SiteAdvisor and 46%                                By applying all the discriminative features on the data
     by WOT. Comparing the labeling results by both LSAd                           sets described in Section 4.1, our malicious URL detec-
     and LW OT , 91% of the URLs were labeled consistently                         tor produced the following results: 98.2% for the ac-
     whereas 9% of URLs were labeled inconsistently by the                         curacy, 98.9% for the true positive rate, 1.1% for the
     two sites.                                                                    false positive rate, and 0.8% for the false negative rate.
                                                                                   We also conducted the same experiments using only the
                                                                                   20,000 benign URLs collected from Yahoo!’s direc-
           Table 7: The collected data set of multi-labels                         tory. The results were similar: 97.9% for the accuracy,
       Label            Attribute              LSAd      LW OT      LBoth
                                                                                   98.2% for the true positive rate, 0.98% for the false pos-
         λ1               spam                 6020       6432      5835
         λ2              phishing              1119       1067       899
                                                                                   itive rate, and 1.08% for the false negative rate.
         λ3              malware               9478       8664      8105              To study the effectiveness of each feature group, we
        λ1,2         spam, phishing            4076       4261      3860           performed detection using only each individual feature
        λ1,3         spam, malware             2391       2541      2183           group. The resulting accuracy and true positive rate are
        λ2,3        phishing, malware          4729       4801      4225           shown in Figure 2. We can clearly see in this figure that
       λ1,2,3    spam, phishing, malware       2219       2170      2080           LPOP is the most effective group of features in detecting
                                                                                   malicious URLs in terms of both detection accuracy and
        Once the URL data sets were built, three crawlers were                     true positive rate.
     used to crawl features from different sources. A web-
     page crawler crawled the webpage content features and                                                                                         Accuracy
                                                                                                                                               True positives
     the network features by accessing each URL in the data
                                                                                          Accuracy and true positives (%)




                                                                                                                            100
     sets. We implemented a module to the webpage crawler
     using the cURL library [9] to detect redirections (includ-                                                              90
     ing URL shortening) and find original URLs automati-
                                                                                                                             80
     cally. A link popularity crawler crawled the link popular-
     ity features from the five search engines, Altavista,                                                                   70
     AllTheWeb, Google, Yahoo!, and Ask, for each
                                                                                                                             60
     URL and collected inlink information. A DNS crawler
     crawled and calculated the DNS features and DNS fluxi-
     ness features by sending queries to DNS servers.                                                                             LEX LPOP CONT DNS DNSF NET

        Two-fold cross validation was performed to evaluate
     our method: the URLs in each data set were randomly                           Figure 2: Detection accuracy and true positives for each
     split into two groups of equal size: one group was se-                        group of features.
     lected as the training set while the other was used as
     the testing set. Ten rounds of two-fold cross validation                         We also compared the performance of each feature
     were used to obtain the performance for both malicious                        group on detecting each type of malicious URLs by mix-
                                                                                   ing the corresponding malicious URL data set with the
        4 The SiteAdvisor is a service to report safety of websites using          benign URL data set. The resulting accuracies and true
     a couple of webpage analysis algorithms.                                      positive rates are shown in Table 8.
        5 The WOT is a community-based safe surfing tool that calculates the
                                                                                      As expected, the lexical features (LEX) are effective
     reputation of a website through a combination of user ratings and data
     from trusted sources.                                                         on detecting phishing URLs, but did a poor job to de-
        6 http://en.wikipedia.org/wiki/McAfee_SiteAdvisor                          tect spam and malware URLs. This is because the lat-
        7 http://mashable.com/2007/12/04/web-of-trust/                             ter types do not show very different textual patterns as


                                                                               6
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 8 of 19



                                                                          small portion of benign URLs had almost 0 link popular-
     Table 8: Detection accuracy and true positive rate (%) of            ity. This confirms the observation in Section 4.2.1 that
     individual feature groups for each malicious type                    LPOP is effective to differentiate malicious URLs from
                                        Feature group
       Dataset   Metric   LEX    LPOP   CONT    DNS     DNSF   NET
                                                                          benign URLs.
                  ACC     73.0   97.2   82.8    77.4    87.7   72.1          Next we studied the quality of the link populari-
        Spam       TP     72.4   97.4   74.2    75.9    86.3   77.4       ties retrieved from the five different search engines:
                  ACC     91.6   98.1   77.3    76.3    71.8   77.2       Altavista, AllTheWeb, Google, Yahoo!, and
      Phishing     TP     86.1   95.1   82.8    76.9    70.1   78.2       Ask. The distribution of LPOP for each search engine
                  ACC     70.3   96.2   86.2    78.6    68.1   73.3
      Malware      TP     74.5   93.2   88.4    75.1    74.2   78.2       over 20,000 benign URLs randomly selected from the
                                                                          collected 40,000 benign URLs is shown in Figure 3, and
                                                                          the distribution over the 32,000 malicious URLs is shown
                                                                          in Figure 4. The x-axis in both figures is the index of the
     compared with benign URLs. A different sensitivity to a
                                                                          URLs sorted by the link popularity.
     different malicious type is exactly what we want to dis-
     tinguish one malicious type from other malicious types
     (phishing from spam and malware for the specific case                                                          9




                                                                                 Link popularity (log normalized)
                                                                                                                    8
     of lexical features) in the attack type identification to be                                                               AllTheWeb (benign)
                                                                                                                    7             Altavista (benign)
     reported in Section 4.3. These partially discriminative                                                                           Ask (benign)
                                                                                                                    6               Google (benign)
     features (effective only for some types of attack) and the                                                                     Yahoo! (benign)
                                                                                                                    5
     features that are effective for all the malicious types form
                                                                                                                    4
     the set of discriminative features for our malicious URL
                                                                                                                    3
     detector.
                                                                                                                    2
        The link popularity features (LPOP) outperformed all
                                                                                                                    1
     the other groups of features for detecting any type of
                                                                                                                    0
     malicious URLs. Table 8 shows that the webpage con-                                                                0         5000         10000        15000        20000
     tent features (CONT) are useful in distinguishing malware                                                                  URL index (sorted by link popularity)
     URLs from benign ones. This is because malware URLs
     usually have malicious tags or scripts in their Web con-             Figure 3:                                 LPOP    of benign URLs for each search engine.
     tent to infect visitors. From Table 8, it seems that the
     webpage content features are also effective in detecting
     spam and phishing URLs as malicious URLs from a mix-                                                           2.5
     ture of malicious and benign URLs. That might be par-
                                                                                 Link popularity (log normalized)




                                                                                                                                  AllTheWeb (malicious)
     tially due to the fact that many spam or phishing URLs                                                             2           Altavista (malicious)
     also belonged to malware, as we have seen in Section 4.1.                                                                           Ask (malicious)
                                                                                                                                      Google (malicious)
     Note that a URL is claimed to be malicious no matter                                                           1.5               Yahoo! (malicious)
     which malicious type it is detected to belong to.
                                                                                                                        1
        From Table 8, the DNS fluxiness features (DNSF) were
     effective to detect spam URLs. This should be due to the                                                       0.5
     fact that FFSNs were widely used by spam campaigns, as
     shown by Moore et al. [25]. Malicious network behav-                                                               0
                                                                                                                        21000      24000       27000        30000        33000
     iors such as redirections using multiple proxies can be
                                                                                                                                 URL index (sorted by link popularity)
     employed by any type of threat. That can explain similar
     performance of the network features (NET) for detecting              Figure 4:                                 LPOP    of malicious URLs for each search en-
     each type of malicious URLs.                                         gine.

     4.2.2   Link Popularity Feature Analysis                                The larger the gap between benign URLs and ma-
                                                                          licious URLs a search engine reports, the more accu-
     In this section, we study the effectiveness of the link              rate that the link popularity is in distinguishing mali-
     popularity features in detail, and show the effective-               cious URLs from benign URLs. Google tends to re-
     ness of our method for two unfavorable scenarios when                port a lower link popularity for both benign and mali-
     the link popularity features are not effective:1) the case           cious URLs and thus should produce higher false posi-
     when malicious websites have high manipulated popu-                  tives and lower false negatives. Table 9 shows the mea-
     larity scores; and 2) the case when newly-setup benign               sured metrics for the malicious URL detection using only
     websites do not have high popularity scores.                         LPOP reported by each individual search engine. From
        First, we studied the distribution of the link popular-           the table, Google yielded high false positives (12.3%)
     ity for each data set. In our data sets, malicious URLs              and low false negatives (2.1%). AllTheWeb showed a
     had typically much smaller LPOP than benign URLs. A                  link popularity distribution similar to that of Yahoo!.
     majority, more precisely 60.35%, of the malicious URLs               They had similar performance on malicious URL detec-
     had 0 link popularity. On the other hand, only a very                tion. This is not a surprise since AlltheWeb started to


                                                                      7
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 9 of 19



     use Yahoo!’s database since March 20048 .                         URLs. Moreover, about 90% of these malicious URLs
        The result using Google was a surprise to us. We ex-           have more than 10% malicious link ratio (spam link ra-
     pected that Google would report the same, if not higher,          tio, phishing link ratio, and malware link ratio), whereas
     link polarity than other search engines since it should           about 5% of benign URLs have more than 10% mali-
     have more comprehensive information of the Web. It                cious link ratio. About 56% of these malicious URLs
     turned out that Google just reported a partial list of            were linked exclusively by malicious URLs of the same
     link popularity, as their official website described9 . The       type. Consequently, we obtained 90.03% accuracy in de-
     Google Webmaster Tool provides more comprehensive                 tecting link-manipulated malicious URLs with the afore-
     external link information, but we could not use it since it       mentioned five features.
     is available only for the owner’s website.
                                                                                               1.2       Distinct domain link ratio (Ben)
                                                                                                         Distinct domain link ratio (Mal)
     Table 9: Detection accuracy, false positives and false                                     1           Max domain link ratio (Ben)
                                                                                                            Max domain link ratio (Mal)
     negatives using only LPOP reported by each individual




                                                                              Measured ratio
                                                                                               0.8
     search engine (%)
      Metric   AllTheWeb    Altavista     Ask    Google   Yahoo!                               0.6
       ACC        95.1         95.6       84.0     85.7     95.9
        TP        95.3         96.3       85.7     86.7     95.7                               0.4
        FP        2.7          2.7        8.4      12.3     2.1
                                                                                               0.2
        FN        2.2          1.6        7.6      2.1      2.1
                                                                                                0
                                                                                                     0    100     200     300    400        500   600
        Unpopular legitimate link classification. From the                                                      URL dataset (LPOP > 10)
     results reported above, we can conclude that LPOP is the
     most effective discriminative feature for detecting mali-         Figure 5: Distinct domain link ratio and max domain link
     cious URLs. It outperforms all the other feature groups           ratio for benign and malicious URLs.
     by a large margin. However, LPOP alone may be inef-
     fective for certain types of URLs, for example, to dis-
     tinguish malicious URLs from a group of unpopular or
     newly setup benign URLs which also have low LPOP                  4.2.3 Error Analysis
     scores. This is the worst scenario for our malicious URL          In this section, both false positives and negatives are fur-
     detector since the most effective feature, LPOP, is inef-         ther studied to understand why these errors happened in
     fective in this case. To conduct a test on the performance        order to further improve our method.
     for this worst scenario, we used only the benign and ma-             False positives. A false positive is when a benign
     licious URLs which had zero LPOP to evaluate the per-             URL is misclassified as malicious. False positives can
     formance of our detector. We obtained the following re-           be broadly categorized as follows:
     sults on malicious URL detection: 91.2% for the accu-
     racy, 4.0% for false positives, and 4.8% for false nega-            • Disreputable URL. A benign URL is likely mis-
     tives. The accuracy remains high even under this worst                classified by our detector if it fits into two or more
     scenario.                                                             of the following three cases: 1) the URL’s domain
        Popularity-manipulated link classification. As de-                 has a very low link popularity (LPOP errors), 2) the
     scribed in Section 3.2, some malicious URLs have high                 URL contains a malicious SLD (LEX errors), and
     LPOP scores because their links are manipulated using a               3) the URL’s domain is hosted by malicious ASNs
     link farm [16]. We have developed five features, i.e., dis-           (DNS errors). In this case, a benign URL can be
     tinct domain link ratio, max domain link ratio, spam link             considered as a disreputable URL. More than 90%
     ratio, phishing link ratio, and malware link ratio, to de-            of the false positives belonged to the disreputable
     tect link manipulated malicious URLs. To make our de-                 case (e.g., 208.43.27.50/˜mike).
     tector light-weight and feasible in real-time applications,
     we used sampled link information instead of the whole               • Contentless URL. Some benign URLs had no con-
     link information to calculate each of these features. To              tent on their webpages. In this case, CONT would
     evaluate the performance when the links are manipu-                   fail (e.g., 222.191.251.167, 1traf.com, and
     lated, we collected malicious URLs which had high LPOP                3gmatrix.cn).
     scores (LPOP > 10). Among the 32,000 malicious URLs
                                                                         • Brand name URL. Some benign URLs contained a
     we collected, only 622 URLs could be selected. Their
                                                                           brand name keyword even they were not related to
     distinct domain link ratio and max domain link ratio are
                                                                           the brand domain. These URLs could be misclas-
     shown against those of benign URLs in Figure 5. This
                                                                           sified as malicious (e.g., twitterfollower.
     figure indicates that the popularity-manipulated mali-
                                                                           wikispaces.com).
     cious URLs show a different pattern from those of benign
       8 AlltheWeb   was taken over by Yahoo!.                           • Abnormal token URL. We observed several
       9 http://sites.google.com/site/webmasterhelpforum/                  benign URLs which had unusual long domain
     en/faq--crawling--indexing---ranking\#links                           tokens typically appearing in phishing URLs (e.g.,


                                                                   8
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 10 of
                                      19


          centraldevideoscomhomensmaduros.                                                  labels. The ranking loss, denoted as RLoss , is cal-
          blogspot.com).                                                                    culated as follows:

                                                                                                                                      1 ∑
                                                                                                                                          m
       False negatives. A false negative is when a mali-                                                                                        1
    cious URL is undetected. Most false negatives were                                      Rloss =                                                     |{(λa , λb ) : ri (λa ) > ri (λb ),
                                                                                                                                      m i=1 |Yi ||Y i |
    hosted by popular social networking sites which had a
    high link popularity and most URLs they hosted were
    benign. Most of the false negative URLs were of spam                                                                                      (λa , λb ) ∈ Yi × Y i }|
    or phishing type. They generated features similar to
    those of benign URLs. More than 95% of the false                                        where Y i is the complementary set of Yi with re-
    negatives belonged to this case (e.g., blog.libero.                                     spect to L. The average precision, denoted by Pavg ,
    it/matteof97/ and digilander.libero.it/                                                 is the average fraction of labels ranked above a par-
    Malvin92/?). This will be further discussed in Sec-                                     ticular label λ ∈ Yi which are actually in Yi . It is
    tion 4.4.                                                                               calculated as follows:

                                                                                                                                      1 ∑ 1 ∑ |{λ′ ∈ Yi : ri (λ′ ) ≤ ri (λ)}|
                                                                                                                                         m
                                                                                            Pavg =                                              |                             .
    4.3    Attack Type Identification Results                                                                                         m i=1 |Yi           ri (λ)
                                                                                                                                                    λ∈Yi
    To evaluate the performance of attack type identification,
    the following metrics given in [37] for multi-label classi-
    fication were used: 1) micro and macro averaged metrics,
    and 2) ranking-based metrics with respect to the ground                                 Table 10: Multi-label classification results (%)
    truth of multi-label data.                                                                                                                       Averaged                 Ranking-based
                                                                                                                                 Label        ACC   micro TP macro TP         Rloss   Pavg
       Identification metrics. Additional notation is first in-
                                                                                                                                 LSAd       90.70    87.55    88.51           3.45    96.87
    troduced. Assume that there is an evaluation data set of                             RAkEL                                   LW OT      90.38    88.45    89.59           4.68    93.52
    multi-label examples (xi , Yi ), i = 1, ...m, where xi is                                                                    LBoth      92.79    91.23    89.04           2.88    97.66
    a feature vector, Yi ⊆ L is the set of true labels, and                                                                      LSAd       91.34    86.45    87.93           3.42    95.85
    L = {λj : j = 1...q} is the set of all labels.                                      ML-kNN                                   LW OT      91.04    88.96    89.77           3.77    96.12
                                                                                                                                 LBoth      93.11    91.02    89.33           2.61    97.85

      • Micro-averaged and macro-averaged metrics.
        To evaluate the average performance across multi-                                 Identification accuracy. We performed the multi-
        ple categories, we apply two conventional methods:                             label classification by using three label sets, LSAd ,
        micro-average and macro-average [45]. The micro-                               LW OT and LBoth mentioned in Section 4.1. The re-
        average gives an equal weight to every data set,                               sults for two different learning algorithms, RAkEL al-
        while the macro-average gives an equal weight to                               gorithm and ML-kMN, are shown in Table 10, where
        every category, regardless of its frequency. Let tpλ ,                         micro TP and macro TP are micro-averaged true positives
        tnλ , f pλ , and f nλ denote the number of true pos-                           and macro-averaged true positives, respectively. The fol-
        itives, true negatives, false positives, and false neg-                        lowing results were obtained: the average accuracy was
        atives, respectively, after evaluating binary classifi-                        92.95%, whereas the average precision of ranking of the
        cation metrics B (accuracy, true positives, etc.) for                          two algorithms was 97.76%. The accuracy on the label
        a label λ. The micro-averaged and macro-averaged                               set LBoth was always higher than that on either LSAd or
        version of B can be calculated as follows:                                     LW OT . This implies that more accurate label set pro-
                                                                                       duces a more accurate result for identifying attack types.
                        ∑
                        M             ∑
                                      M             ∑
                                                    M              ∑
                                                                   M
          Bmicro = B(         tpλ ,         tnλ ,         f pλ ,         f nλ ),
                        λ=1           λ=1           λ=1            λ=1                                                          100
                                                                                                                                                        Average accuracy
                                                                                                                                                     Average true positives
                                                                                              Accuracy and true positives (%)




                                                                                                                                 90
                         1 ∑
                           M
             Bmacro =        B(tpλ , tnλ , f pλ , f nλ ).                                                                        80
                         M
                               λ=1
                                                                                                                                 70

      • Ranking-based metrics. Among several ranking-                                                                            60
        based metrics, we employ the ranking loss and av-
                                                                                                                                 50
        erage precision for the evaluation. Let ri (λ) denote
        the rank predicted by a label ranking method for a
        label λ. The most relevant label receives the highest                                                                            LEX LPOP CONT DNS DNSF NET

        rank, while the least relevant label receives the low-
        est rank. The ranking loss is the number of times                              Figure 6: Average accuracy and micro-averaged true
        that irrelevant labels are ranked higher than relevant                         positives (%).


                                                                                   9
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 11 of
                                      19


       Fig. 6 shows effectiveness of each feature group in              the webpage crawler should have an automated deob-
    identifying attack types. Among the top ten most ef-                fuscation functionality. The Firefox JavaScript deob-
    fective features, eight are novel features. They are three          fuscator add-on10 inspired by “The Ultimate Deobfusca-
    SLD hit ratio features in LEX, three malicious link ratios          tor” [5] can be used in our webpage content crawler as a
    in LPOP, and two malicious ASN ratios in DNS. From this             JavaScript deobfuscation module.
    figure, even the link popularity features were also rather             Social network site. Utilizing social network sites
    effective in distinguishing different attack types. In addi-        (e.g., Twitter) to attack can reduce the effectiveness
    tion, no single feature group was highly effective in iden-         of LEX, LPOP, DNS, and NET features. A possible solution
    tifying attack types: they all yielded an accuracy lower            against this evasion tactic is to adopt features which can
    than 85%. The combination of all the groups of features,            differentiate hacker’s fake accounts from normal users.
    however, yielded a much improved performance.                       For example, we can use the number of incoming linked
                                                                        accounts (e.g., “followers” in Twitter) as a feature to
                                                                        detect faked accounts. Such a feature is still evadable
    4.4    Evadability Analysis                                         with more sophisticated attacks which build a fake so-
    Existing methods can be evaded by capable attackers.                cial network to link each other. Like the five link ratio
    Similarly, our features are also evadable to a certain de-          features in LPOP to deal with the link popularity manip-
    gree. However, it is an improvement if we can raise the             ulation, similar linked account ratio features can be used
    bar of evasion difficulty by either increasing the evasion          to deal with a fake social network. Other countermea-
    cost or decreasing the effectiveness of threat. To study            sures against social spam and phishing [20] can also be
    evadability of our method, we discuss in this subsection            combined with our detector.
    the robustness of our method against known evasions and                As mentioned in this section, it may cost little to evade
    also possible evasion tactics.                                      a single feature group. However, evading all the features
       Robust against known evasions. 1) Redirection: One               in our method would cost much more and also reduce the
    possible evasion tactic is to hide the original URL using           effectiveness of attack.
    multiple redirections (also known as a “drive-by website
    attack” such as Iframe redirection) or a URL shortening             5 Related Work
    service which makes a webpage available under a very
    short URL in addition to the original URL. Our method               This section reviews the related work of our method.
    is robust against this kind of URL hiding and embed-                They can be classified into two categories depending on
    ding evasions because our webpage crawler can auto-                 how the classifier is built: machine learning methods
    matically detect redirections and find the original URLs.           which use machine learning to build classifiers, and other
    2) Link manipulation: As mentioned in Section 4.2.2,                methods which build classifiers with a priori knowledge.
    our method is robust against the link manipulation at-
    tack (more than 90% of link-manipulated URLs were de-
    tected). 3) Fast-flux hosting: The DNSF features used in            5.1 Non-machine learning approaches
    our method can detect fast-fluxed domains.
                                                                        Blacklisting. One of the most popular approaches is to
       URL obfuscation. If an attacker (or a domain gen-
                                                                        build a blacklist to block malicious URLs. Several web-
    eration algorithm in malware, e.g., Conficker Worm)
                                                                        sites provide blacklists such as jwSpamSpy [19], Phish-
    generates a domain name and path tokens with random
                                                                        Tank [29], and DNS-BH [11]. Several commercial prod-
    length and counts, most statistical features in LEX will be
                                                                        ucts construct blacklist using user feedbacks and their
    evaded. Therefore, it is easy to evade the statistical fea-
                                                                        proprietary mechanisms to detect malicious URLs, such
    tures in LEX except our unique feature “malicious SLD
                                                                        as McAfee’s SiteAdvisor [23], WOT Web of Trust [41],
    hit ratio” since a plenty of domains have to be registered
                                                                        Trend Micro Web Reputation Query Online System [36],
    to evade the malicious SLD hit ratio. Evading brand
                                                                        and Cisco IronPort Web Reputation [7]. URL blacklist-
    name presence feature is easy but such an evasion will
                                                                        ing is ineffective for new malicious URLs. The very na-
    make a malicious URL less likely to be clicked, result-
                                                                        ture of exact match in URL blacklisting renders it easy to
    ing in a reduced effectiveness of attack. URL obfuscation
                                                                        be evaded. Moreover, it takes time to analyze malicious
    using IDN (Internationalized Domain Names) spoofing
                                                                        URLs and propagate a blacklist to end users. Zhang et
    can also be used to evade our detector. For exam-
                                                                        al. [46] proposed a more effective blacklisting approach,
    ple, http://www.p&#1072;ypal.com represents
                                                                        “predictive blacklists”, which uses a relevance ranking
    http://www.paypal.com. Such an evasion can be
                                                                        algorithm to estimate the likelihood that an IP address is
    easily prevented by adding a module to deobfuscate a
                                                                        malicious.
    URL to find the resulting URL in our webpage crawler.
                                                                           VM execution. Wang et al. [39] detected drive-
       JavaScript obfuscation. Malicious javascript of-
                                                                        by exploits on the Web by monitoring anomalous state
    ten utilizes obfuscation to hide known exploits, embed
                                                                        changes in a Virtual Machine (VM). SpyProxy [26] also
    redirection URLs, and evade signature-based detection
                                                                        uses a VM-based Web proxy defense to block suspicious
    methods. Particularly, JavaScript obfuscation can make
    the webpage crawler mislead webpage content features                  10 The Firefox add-on shows JavaScript runs on a webpage, even if
    (CONT). To extract webpage content features accurately,             the JavaScript is obfuscated and generated on the fly [28].


                                                                   10
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 12 of
                                      19


    Web content by executing the content in a virtual ma-              and more powerful and capable classification model is
    chine first. The VM-based approaches detect malicious              used. In addition, our method can identify attack types
    webpages with a high accuracy, but only malware ex-                of malicious URLs. These innovations contribute to the
    ploiting pages can be detected.                                    superior performance and capability of our method.
       Rule-based anti-phishing. Several rule-based anti-                 Other related work. Web spam or spamdexing aims
    phishing approaches have been proposed. Zhang et                   at gaining an undeservedly high rank from a search
    al. [49] proposed a system to detect phishing URLs with            engine by influencing the outcome of the search en-
    a weighted sum of 8 features related to content, lexical           gine’s ranking algorithms. Link-based ranking algo-
    and WHOIS data. They used the Google Web search as                 rithms, which our link popularity is similar to, are widely
    a filter for phishing pages. Garera et al. [13] used logis-        used by search engines. Link farms are typically used
    tic regression over manually selected features to classify         in Web spam to affect link-based ranking algorithms of
    phishing URLs. The features include heuristics from a              search engines, which can also affect our link popularity.
    URL such as Google’s page rank features. Xiang and                 Researches have proposed methods to detect Web spams
    Hong [43] proposed a hybrid phishing detection method              by using propagating trust or distrust through links [15],
    by discovering inconsistency between a phishing identity           detecting bursts of linking activity as a suspicious sig-
    and the corresponding legitimate identity. PhishNet [30]           nal [34], integrating link and content features [4], or var-
    provides a prediction method for phishing attacks using            ious link-based features including modified PageRank
    known heuristics to identify phishing sites.                       scores [6]. Many of their techniques can be borrowed
                                                                       to thwart evading link popularity features in our detector
                                                                       through link farms.
    5.2    Machine learning-based approaches
    Detection of single attack type. Machine learning has
    been used in several approaches to classify malicious              6    Conclusion
    URLs. Ntoulas et al. [27] proposed to detect spam
    webpages through content analysis. They used site-                 The Web has become an efficient channel to deliver vari-
    dependent heuristics, such as words used in a page or title        ous attacks such as spamming, phishing, and malware.
    and fraction of visible content. Xie et al. [44] developed         To thwart these attacks, we have presented a machine
    a spam signature generation framework called AutoRE                learning method to both detect malicious URLs and iden-
    to detect botnet-based spam emails. AutoRE uses URLs               tify attack types. We have presented various types of
    in emails as input and outputs regular expression signa-           discriminative features acquired from lexical, webpage,
    tures that can detect botnet spam. Fette et al. [12] used          DNS, DNS fluxiness, network, and link popularity prop-
    statistical methods to classify phishing emails. They              erties of the associated URLs. Many of these discrim-
    used a large publicly available corpus of legitimate and           inative features such as link popularity, malicious SLD
    phishing emails. Their classifiers examine ten differ-             hit ratio, malicious link ratios, and malicious ASN ra-
    ent features such as the number of URLs in an e-mail,              tios are novel and highly effective, as our experiments
    the number of domains and the number of dots in these              found out. SVM was used to detect malicious URLs, and
    URLs. Provos et al. [31] analyzed the maliciousness of             both RAkEL and ML-kNN were used to identify attack
    a large collection of webpages using a machine learning            types. Our experimental results on real-life data showed
    algorithm as a pre-filter for VM-based analysis. They              that our method is highly effective for both detection and
    adopted content-based features including presence of ob-           identification tasks. Our method achieved an accuracy
    fuscated javascript and exploit sites pointing iframes.            of over 98% in detecting malicious URLs and an accu-
    Hou et al. [18] proposed a detector of malicious Web               racy of over 93% in identifying attack types. In addition,
    content using machine learning. In particular, we bor-             we studied the effectiveness of each group of discrimi-
    row several webpage contents features from their fea-              native features on both detection and identification, and
    tures. Whittaker et al. [40] proposed a phishing website           discussed evadability of the features.
    classifier to update Google’s phishing blacklist automat-
    ically. They used several features obtained from domain
    information and page contents.                                     References
       Detection of multiple attack types. The classifica-
                                                                        [1] A HA , D. W. Lazy learning: Special issue editorial. Artifiial
    tion model of Ma et al. [21, 22] can detect spam and                    Intelligence Review (1997), 7–10.
    phishing URLs. They described a method of URL clas-
                                                                        [2] A LEXA. The web information company.           http://www.
    sification using statistical methods on lexical and host-               alexa.com, 1996.
    based properties of malicious URLs. Their method de-
    tects both spam and phishing but cannot distinguish these           [3] C ASTILLO , C., D ONATO , D., B ECCHETTI , L., B OLDI , P.,
                                                                            L EONARDI , S., S ANTINI , M., AND V IGNA , S. A reference col-
    two types of attack.                                                    lection for web spam. SIGIR Forum 40, 2 (2006), 11–24.
       Existing machine learning-based approaches usually
                                                                        [4] C ASTILLO , C., D ONATO , D., G IONIS , A., M URDOCK , V., AND
    focus on a single type of malicious behavior. They all                  S ILVESTRI , F. Know your neighbors: web spam detection using
    use machine learning to tune their classification models.               the web topology. In ACM SIGIR: Proceedings of the conference
    Our method is also based on machine learning, but a new                 on Research and development in Information Retrieval (2007).


                                                                  11
Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 13 of
                                      19


     [5] C HENETTE , S.   The ultimate deobfuscator. http:                        [27] N TOULAS , A., NAJORK , M., M ANASSE , M., AND F ETTERLY,
         //securitylabs.websense.com/content/Blogs/                                    D. Detecting spam web pages through content analysis. In
         3198.aspx, 2008.                                                              WWW: Proceedings of international conference on World Wide
     [6] C HUNG , Y.- J ., T OYODA , M., AND K ITSUREGAWA , M. Identi-                 Web (2006).
         fying spam link generators for monitoring emerging web spam. In          [28] PALANT, W.           JavaScript Deobfuscator 1.5.6.      https:
         WICOW: Proceedings of the 4th workshop on Information credi-                  //addons.mozilla.org/en-US/firefox/addon/
         bility (2010).                                                                javascript-deobfuscator/, 2011.
     [7] C ISCO I RON P ORT. IronPort Web Reputation: Protect and defend          [29] P HISH TANK. Free community site for anti-phishing service.
         against URL-based threat. http://www.ironport.com.                            http://www.phishtank.com/.
                                                                                  [30] P RAKASH , P., K UMAR , M., KOMPELLA , R. R., AND G UPTA ,
     [8] C ORTES , C., AND VAPNIK , V. Support vector networks. Ma-                    M. PhishNet: Predictive Blacklisting to Detect Phishing Attacks.
         chine Learning (1995), 273–297.                                               In INFOCOM: Proceedings of the IEEE Conference on Computer
     [9]   C URL LIBRARY . Free and easy-to-use client-side url transfer               Communications (2010).
           library. http://curl.haxx.se/, 1997.                                   [31] P ROVOS , N., M AVROMMATIS , P., R AJAB , M. A., AND M ON -
    [10] DMOZ. Netscape open directory project.          http://www.                   ROSE ., F. All your iFRAMEs point to us. In Security: Proceed-
         dmoz.org.                                                                     ings of the USENIX Security Symposium (2008).
                                                                                  [32] Q UINLAN , J. R. C4.5: Programs for machine learning. Morgan
    [11] DNS-BH.   Malware prevention through domain blocking.                         Kaufmann Publishers (1993).
         http://www.malwaredomains.com.
                                                                                  [33] R AMACHANDRAN , A., AND F EAMSTER , N. Understanding the
    [12] F ETTE , I., S ADEH , N., AND T OMASIC , A. Learning to detect                network-level behavior of spammers. In SIGCOMM (2006).
         phishing emails. In WWW: Proceedings of the international con-           [34] S HEN , G., G AO , B., L IU , T.-Y., F ENG , G., S ONG , S., AND
         ference on World Wide Web (2007).                                             L I , H. Detecting link spam using temporal information. IEEE
    [13] G ARERA , S., P ROVOS , N., C HEW, M., AND RUBIN , A. D. A                    International Conference on Data Mining 0 (2006), 1049–1053.
         framework for detection and measurement of phishing attacks. In          [35] T. J OACHIMS. Making large-Scale SVM Learning Practical.
         WORM: Proceedings of the Workshop on Rapid Malcode (2007).                    Advances in Kernel Methods - Support Vector Learning, B.
    [14] G EO IP API, M AX M IND. Open source APIs and database for                    Scholkopf and C. Burges and A. Smola (ed.). MIT-Press (1999).
         geological information. http://www.maxmind.com.                          [36] T REND M ICRO. Web reputation query - online system. http:
                                                                                       //reclassify.wrs.trendmicro.com/.
    [15] G Y ÖNGYI , Z., AND G ARCIA -M OLINA , H. Link spam alliances.
         In VLDB: Proceedings of the international conference on Very             [37] T SOUMAKAS , G., K ATAKIS , I., AND V LAHAVAS , I. Mining
         Large Data Bases (2005).                                                      Multi-label Data. Data Mining and Knowledge Discovery Hand-
                                                                                       book, O. Maimon, L. Rokach (Ed.), Springer, 2nd edition, 2010.
    [16] G YONGYI , Z.,   AND   G ARCIA -M OLINA , H. Web spam taxon-
                                                                                  [38] T SOUMAKAS , G., K ATAKIS , I., AND V LAHAVAS , I. Random
         omy, 2005.
                                                                                       k-labelsets for multi-label classification. IEEE Transactions on
    [17] H OLZ , T., G ORECKI , C., R IECK , K., AND F REILING , F. C.                 Knowledge and Data Engineering (2010).
         Detection and mitigation of fast-flux service networks. In NDSS:         [39] WANG , Y.-M., B ECK , D., J IANG , X., ROUSSEV, R., V ER -
         Proceedings of the Network and Distributed System Security                    BOWSKI , C., C HEN , S., AND K ING , S. Automated web pa-
         Symposium (2008).                                                             trol with strider honeymonkeys: Finding web sites that exploit
    [18] H OU , Y.-T., C HANG , Y., C HEN , T., L AIH , C.-S., AND C HEN ,             browser vulnerabilities. In NDSS: Proceedings of the Symposium
         C.-M. Malicious web content detection by machine learning.                    on Network and Distributed System Security (2006).
         Expert Systems with Applications (2010), 55–60.                          [40] W HITTAKER , C., RYNER , B., AND NAZIF, M. Large-scale au-
    [19]   JW S PAM S PY . E-mail spam filter for Microsoft Windows. http:
                                                                                       tomatic classification of phishing pages. In NDSS: Proceedings
           //www.jwspamspy.net.                                                        of the Symposium on Network and Distributed System Security
                                                                                       (2010).
    [20] L EE , K., C AVERLEE , J., AND W EBB , S. Uncovering social              [41] WOT. Web of Trust community-based safe surfing tool. http:
         spammers: social honeypots + machine learning. In ACM SIGIR:                  //www.mywot.com/.
         Proceeding of the international conference on Research and de-
         velopment in Information Retrieval (2010).                               [42] W U , B., AND DAVISON , B. D. Cloaking and redirection: A
                                                                                       preliminary study. In AIRWeb: Proceedings of the 1st Workshop
    [21] M A , J., S AUL , L. K., S AVAGE , S., AND VOELKER , G. M. Be-                on Adversarial Information Retrieval on the Web (2005).
         yond blacklists: learning to detect malicious web sites from sus-        [43] X IANG , G., AND H ONG , J. I. A hybrid phish detection approach
         picious URLs. In KDD: Proceedings of the international confer-                by identity discovery and keywords retrieval. In WWW: Proceed-
         ence on Knowledge Discovery and Data mining (2009).                           ings of the international conference on World Wide Web (2009).
    [22] M A , J., S AUL , L. K., S AVAGE , S., AND VOELKER , G. M.               [44] X IE , Y., Y U , F., ACHAN , K., PANIGRAHY, R., H ULTEN , G.,
         Identifying suspicious URLs: an application of large-scale online             AND O SIPKOV, I. Spamming botnets: signatures and character-
         learning. In ICML: Proceedings of the International Conference                istics. In SIGCOMM (2008).
         on Machine Learning (2009).                                              [45] YANG , Y. An evaluation of statistical approaches to text catego-
    [23] M C A FEE S ITE A DVISOR. Service for reporting the safety of web             rization. Journal of Information Retrieval (1999), 67–88.
         sites. http://www.siteadvisor.com/.                                      [46] Z HANG , J., P ORRAS , P., AND U LLRICH , J. Highly predictive
    [24] M C G RATH , D. K., AND G UPTA , M. Behind phishing: An ex-                   blacklisting. In Security: Proceedings of the USENIX Security
         amination of phisher modi operandi. In LEET: Proceedings of                   Symposium (2008).
         the USENIX Workshop on Large-Scale Exploits and Emergent                 [47] Z HANG , M.-L., AND Z HOU , Z.-H. A k-Nearest Neighbor based
         Threats (2008).                                                               algorithm for multi-label classification. In IEEE International
                                                                                       Conference on Granular Computing (2005), vol. 2.
    [25] M OORE , T., C LAYTON , R., AND S TERN , H. Temporal correla-
         tions between spam and phishing websites. In LEET: Proceedings           [48] Z HANG , M. L., AND Z HOU , Z. H. ML-KNN: A lazy learning
         of the USENIX Workshop on Large-Scale Exploits and Emergent                   approach to multi-label learning. Pattern Recognition 40, 7 (July
         Threats (2009).                                                               2007), 2038–2048.
                                                                                  [49] Z HANG , Y., H ONG , J., AND C RANOR , L. CANTINA: A
    [26] M OSHCHUK , A., B RAGIN , T., D EVILLE , D., G RIBBLE , S. D.,
                                                                                       content-based approach to detecting phishing web sites. In
         AND L EVY, H. M. Spyproxy: Execution-based detection of ma-
                                                                                       WWW: Proceedings of the international conference on World
         licious web content. In Security: Proceedings of the USENIX
                                                                                       Wide Web (2007).
         Security Symposium (2007).


                                                                             12
                 Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 14 of
                                                       19

Control Number   File Path
                 My Folders/TocMail/Detecting Malicious Web Links and Identifying Their Attack Types
                 Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 15 of
                                                       19

Capture Url
https://www.microsoft.com/en‐us/research/wp‐content/uploads/2016/02/paper‐65.pdf
                 Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 16 of
                                                       19

Original Capture Url                                                               Filename   Document Title   Capture Time
https://www.microsoft.com/en‐us/research/wp‐content/uploads/2016/02/paper‐65.pdf              null                  7/6/2021
                Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 17 of
                                                      19

Hash                                                               File Size (MB) Thumbnail Id   Unique Id Item Type Id
246b3053a7a37e74a12bb28a85ee2f800c2e4d6f5b297ee8cccab84028f464a6               0.22 pdf.png      pdf.png              26
                   Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 18 of
                                                         19

Item Type      File Download Type   Screenshot Capture IP   Screenshot Server IP   Screenshot Load Time   Screenshot Page Length
file_capture   application/pdf
                   Case 0:20-cv-60416-AMC Document 97-12 Entered on FLSD Docket 07/09/2021 Page 19 of
                                                         19

File Upload At   File Description
0000‐00‐00       null
